                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

                                     Court Minutes

DATE:      August 12, 2020
JUDGE:     Pamela Pepper
CASE NO:   2020-cr-26
CASE NAME: United States of America v. Yousef Barasneh
NATURE OF HEARING:       Change of Plea
APPEARANCES:             Benjamin Proctor – Attorney for the government
                         John Campion – Attorney for the defendant
                         Yousef Barasneh – Defendant
                         James Fetherston - US Probation
COURTROOM DEPUTY:        Kristine Wrobel
TIME:                    8:35 a.m. – 9:26 a.m.
HEARING:                 Sentencing set for November 23, 2020 at 1:30 p.m.
                 AUDIO OF THIS HEARING AT DKT. NO. 34
      The court ensured that the defendant and his lawyer consented to the
court conducting the change of plea hearing by videoconference. The court
noted that it was conducting the change of plea hearing by videoconference
under the CARES Act and General Order 20-17 and found that any further
delay would harm the interests of justice.

       The court had scheduled this hearing because the defendant had
expressed his desire to change his plea. The court noted that the parties had
filed the plea agreement on July 17, 2020. The plea agreement called for the
defendant to plead guilty to Count One, conspiracy with other persons to
injure, oppress, threaten, and intimidate non-white and Jewish citizens of the
United States in the free exercise and enjoyment of the right secured by the
Constitution and laws of the United States, to hold and use real and personal
property in the same manner as that right is enjoyed by white citizens, as
guaranteed by Title 42, U.S.C. §1982. The court placed the defendant under
oath, reviewed the plea agreement with him, and questioned the defendant.
      The court recounted that Count One involved a maximum prison term of
ten years, a maximum fine of $250,000, and a maximum of three years of
supervised release. There was a mandatory special assessment of $100.
       After the defendant had answered all of the court’s questions, the court
found that the defendant understood his trial rights, the penalties associated
with the charge, the possible civil ramifications of a conviction, and the
uncertainty of his ultimate sentence. The court also found that the defendant
entered the plea knowingly and voluntarily, without threats or promises. The
court accepted the defendant’s plea of guilty and found the defendant guilty of
the offense charged in the indictment.



                                           1

         Case 2:20-cr-00026-PP Filed 08/12/20 Page 1 of 2 Document 35
       Because the parties had waived the Rule 32 deadlines in the plea
agreement, the court scheduled a sentencing date for November 23, 2020 at
1:30 P.M. by videoconference. The probation office will disclose the PSR by
October 23, 2020 with any objections due by November 6, 2020. Any
sentencing memoranda or other documents (such as letters) are due by
November 16, 2020. The probation office will file the revised presentence report
at least seven (7) days prior to the date of the sentencing hearing.
       The government did not oppose allowing the defendant to remain on
bond until sentencing. The court explained to the defendant that he now had
been convicted of federal offenses, which meant that the court would have less
flexibility in dealing with violations of bond between now and the sentencing
date.




                                       2

        Case 2:20-cr-00026-PP Filed 08/12/20 Page 2 of 2 Document 35
